Citation Nr: 1004067	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to 
January 1975 and from February 1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing before the 
Board in Washington, D.C. in September 2003.  

In April 2004, the Board remanded the claim to the RO to cure 
a procedural defect, and in June 2005, the Board issued a 
decision denying the Veteran's claim. Thereafter, the Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2007, the Court set 
aside the Board's June 2005 decision and remanded the case to 
the Board for reconsideration.  In July 2008, the Board again 
remanded the claim to the RO for action consistent with 
instruction from the Court.  In April 2009, the claim was 
again before the Board when it was remanded to cure a 
procedural defect.  

In February 2009, the Veteran withdrew her request to appear 
for a hearing to be conducted by a Member of the Board.  


FINDING OF FACT

The service-connected major depressive disorder is not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 70 
percent for service-connected major depressive disorder, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 
4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for the disability adjudicated by this 
decision.  Specifically, the discussions in May 2004 and July 
2008 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
an increased rating for her major depressive disorder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the appellant has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate her claim in the VCAA letters and she was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issue on appeal in the July 2008 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records and reports of 
VA examinations are in the file.  The Veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
for the issue adjudicated by this decision.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the service-connected disability 
since the Veteran was last examined in 2009.  38 C.F.R. 
§ 3.327(a).  Furthermore, the Board finds that the VA 
examination reports obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
medical records in the Veteran's claims file.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  The reports 
provide objective evidence of the current state of disability 
associated with the service-connected mental disorder and 
consider all of the pertinent evidence of record including 
the statements of the appellant.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Analysis

The Veteran submitted a claim of entitlement to an increased 
rating for her service-connected psychiatric disorder in 
August 2001.  At that time, the disability was evaluated as 
30 percent disabling.  In July 2009, the RO granted an 
increased rating to 70 percent, effective from August 2001.  
The Veteran has not indicated that she is satisfied with the 
70 percent evaluation and the issue remains in appellate 
status.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.  Hart appears to extend Fenderson to all increased 
evaluation claims.  

Under the applicable criteria in the regulations, major 
depressive disorder is evaluated under a general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9434.  To warrant a rating in excess of 70 percent, the 
evidence of record must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A review of the claims file demonstrates that a rating in 
excess of 70 percent is not warranted at any time during the 
appeal period.  The medical evidence of record does not show 
that the Veteran has manifested any of the enumerated 
criteria for a 100 percent evaluation.  The evidence of 
record demonstrates that the Veteran does not experience 
total social impairment as she maintains a relationship with 
her daughter, her friends and with church members.  The 
evidence of record demonstrates that, while the service-
connected mental disorder is productive of some industrial 
impairment, this does not rise to a level of total 
impairment.  There is no evidence of record which 
demonstrates that the Veteran is unemployable solely due to 
her service-connected mental disorder.  Employment problems 
have also been attributed to problems with her knees.  

In August 2000, the Veteran was found to be in a euthymic 
mood and affect.  She presented with no new emotional 
problems.  Another record dated the same month reveals the 
Veteran was found to be doing well with her 
anxiety/depression.  

In October 2001, the Veteran reported having a rough time the 
previous month which was attributed to problems with her car, 
financial problems and concerns about losing her memory.  She 
denied being too depressed.  

On VA examination in February 2002, the Veteran reported she 
liked her job and liked to work with elderly people.  Mental 
status examination revealed that she was alert, casually 
dressed, oriented times three and had fair memory.  She 
denied hallucinations and delusions.  She denied suicidal and 
homicidal ideation.  Judgment appeared fair by objective 
questions.  Affect was congruent and appropriate.  The 
diagnosis was recurrent major depression with severe 
episodes.  A Global Assessment of Functioning (GAF) of 60-65 
was assigned.  

A VA clinical record dated in March 2002 shows the Veteran 
presented with no new mental problems with the exception of 
concerns about memory.  She enjoyed her employment.  She 
sometimes spoke about recurrent depressions and suicidal 
thoughts but she had no plans.  She  was not found to be 
overtly depressed.  

In October 2002, the Veteran was in a bright mood and affect 
despite her claim of losing her job.  She reported she fell 
asleep several times on the job.  She denied being depressed.  

In April 2003, the Veteran was in a euthymic mood and affect.  
She completed her studies the previous March and was looking 
for a job.  Her main concern was her memory.  

The Veteran testified before the undersigned in September 
2003 that she was employed as of that month.  She had been 
unemployed for approximately a year and six months.  She was 
terminated from her previous employment for sleeping on the 
job.  She did not think her mental problems were the cause of 
her termination.  She opined that she had problems with 
employment in the past due to mental problems.  She did not 
think her current job was affected by her service-connected 
disability.  She was active in her church and intermittently 
attended a play or movie.  She did not date.  She had friends 
and acquaintances whom she socialized with.  She did not 
think she had any major depressive episodes in the preceding 
year due to her medication.  She reported recent feelings of 
withdrawing from people.  She had memory problems.  She 
reported being angry at times.  She reported impaired 
judgment such as borrowing money that she shouldn't have.  
She preferred working the night shift as she did not like 
dealing with people.  She had difficulties in the past 
dealing with coworkers.   

In September 2003, the Veteran did not have any new 
complaints except for concerns with her memory and cognitive 
functioning.  No significant mental status changes were 
noted.  

In October 2003, the Veteran reported she had trouble being 
around people and would get easily irritated.  She tended to 
stay at home and had to make herself get out at least once 
per day or she would not get out at all.  She was trying to 
find a job which would not require much to do with people or 
that was too stressful.  

In February 2004, the Veteran had a bright mood and affect.  
She was employed and seemed to like it.  She still voiced 
concerns about memory.  No significant mental status changes 
were noted.  

In June 2004, the Veteran complained of memory problems.  

In October 2004, the Veteran's affect was bright and 
animated.  She was employed and had bought a new car.  No 
significant mental status changes were noted.  

In March 2005, the Veteran presented with no new emotional 
problems.  She had recently lost her job and began work in a 
nursing home but had been advised to quit due to her knees.  

In July 2005 the Veteran's affect was bright and animated.  
She was working on another job monitoring inmates in a half-
way house.  She reported she loved the job.  

In May 2006, the Veteran reported she was doing all right 
with no significant problems or complaints.  She appeared to 
doing okay cognitively.  

A VA clinical record dated in June 2006 demonstrates the 
Veteran was working full time in a program working with 
inmates.  She denied any recent suicidal ideation.  An 
assessment of memory found the results were generally 
adequate.  It was possible that depression and anxiety had 
affected her performance and perception of performance on 
some cognitive tasks.  

In September 2006, the Veteran reported she felt alright.  
Mental status examination revealed she was alert, oriented 
and cooperative in no acute emotional distress.  No 
significant mental status changes were noted.  

In January 2007, the Veteran was in a bright and pleasant 
mood.  She had been sleeping alright.  She was recognized as 
employee of the month.  

In April 2007, the Veteran was in a bright mood and affect.  
She denied new problems or complaints.  She worked for the 
same job but had been working 8 days straight due to there 
being a staff shortage.  Mentally she appeared to be 
emotionally stable.  

In July 2007, the Veteran denied being depressed but admitted 
to a lot of concerns.  Her parents were not in the best of 
health.  She was thinking of seeking a self-employment job to 
be near her parents.  

In September 2007, the Veteran voiced concerns regarding her 
parent's health.  She also reported some issues concerning 
her job with inmates giving her problems.  She had not been 
sleeping well.  

In November 2007, the Veteran was noted to be doing better 
dealing with depression and her sleep since a medication 
increase.  She was alert, oriented and cooperative.  

In January 2009, the Veteran reported she had episodes, which 
did not last long, where she felt down and sometimes got 
upset.  She denied suicidal ideation, homicidal ideation and 
audio/visual hallucinations.  She was well dressed and 
groomed.  Speech was normal rate, volume and inflection.  
Thought processes were goal directed and logical.  Judgment 
and insight were fair.  Cognition was grossly intact.  

A March 2009 clinical record shows the Veteran reported she 
had memory problems for two years.  The medication she took 
for depression helped a lot but she continued to feel 
hopeless at times.  She went through periods of depression 
and was currently sad but had no suicidal or homicidal 
ideation.  She was not working but was looking for work.  She 
was neatly attired.  Conversational speech and language were 
intact for the purposes of the evaluation.  Thinking was 
circumstantial.  Affect was appropriate and mood was 
euthymic.  Testing was interpreted as showing slowed 
information processing.  The results were within normal 
limits for testing in other specific cognitive domains.  
Memory perception/construction, language and executive 
functions were intact.  The slowed information processing was 
likely due to the chronic psychiatric diagnoses.  

In April 2009, the Veteran reported problems with memory and 
being angry at times.  She had anxiety, anger and sleep 
disturbance affecting her.  She denied any thoughts of 
harming herself.  Thought processes were goal oriented.  
There were no delusions or hallucinations.  Suicidal and 
homicidal ideation was not present.  It was the physician's 
opinion that the Veteran was not a danger to self or others.  

The most recent VA examination was conducted in June 2009.  
The Veteran was unemployed.  She had a close relationship 
with her daughter and several long term friends.  She tried 
to speak with her friends daily and tried to socialize with 
them as well.  She went to dinner and plays with friends but 
not as much as she used to.  She reported she was often 
irritable and sometimes avoidant of others because of 
problems managing her anger.  She tried to keep herself 
active in order to fight her depressive tendency to lie in 
bed all day.  She reported problems remembering to pay bills 
but was able to perform activities of daily living.  She was 
unemployed.  She reported difficulty dealing with stress at 
her previous employment where she worked at a half-way house.  
One day, she became verbally aggressive on the job.  She 
reported a history of verbal aggression but no physical 
aggression.  She had difficulties finding a job due to 
problems with her knees and depression.  The Veteran had 
moved to the Houston area one year prior to live with her 
mother after her father died in 2007.  She had been 
unemployed since that time.  No symptoms of impulsivity, 
mania, psychosis or obsessive compulsive disorder were 
observed.  Mental status examination revealed that the 
Veteran was casually groomed.  Her thoughts were logical and 
goal directed with no evidence of hallucinations or 
delusions.  Speech was of normal rate and volume.  He mood 
was depressed and her affect was constrained.  She denied 
homicidal or suicidal ideation, plan or intent.  She was 
oriented to time and place.  She could not accurately 
complete the serial sevens or threes but was able to 
correctly spell a five letter word backward.  The diagnosis 
was recurrent severe major depressive disorder.  A GAF of 55 
was assigned.  The examiner summarized by writing that the 
Veteran continued to report symptoms of major depressive 
disorder including depressed mood, loss of interest in 
activities she used to enjoy, social withdrawal, sleep 
disturbance by sleeping too much, low energy, overeating, 
feelings of worthlessness, helplessness and hopelessness.  
She had problems with memory and occasional suicidal 
ideation.  Her psychiatric condition did appear to impair her 
ability to work, but she may be able to work in a limited 
fashion, under certain constraints such as from home where 
she could make her own schedule and avoid regular 
interactions with co-workers.  The examiner opined that the 
Veteran's psychiatric condition would likely result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms and disturbances in 
mood and motivation, sleep disturbances, and difficulty in 
establishing and maintaining effective work relationships.  
The GAF score of 55 was based on severe psychiatric symptoms.  

The Board finds the above evidence demonstrates that a rating 
in excess of 70 percent is not warranted for the service-
connected major depressive disorder.  The evidence suggests, 
in fact, that the Veteran has been overrated, at least up 
until the last year.  The clinical records do not document 
significant problems with the Veteran's social or industrial 
functioning up until the time of the most recent VA 
examination.  She has consistently been able to maintain 
relationships with her daughter and has indicated that she 
socializes with friends.  There are allegations made by the 
Veteran as to problems interacting with co-workers but these 
allegations are outweighed by the Veteran's other statements 
indicating that she enjoyed the different jobs she held 
during the appeal period without reference to problems with 
co-workers.  There is no objective evidence indicating that 
the Veteran had problems with co-workers.  As recently as 
January 2007, the Veteran had been recognized as an 
"employee of the month."  The Board finds the preponderance 
of the evidence demonstrates that the Veteran does not have 
significant problems with employment due to her service-
connected disability.  The greatest level of impairment is 
that shown at the time of the June 2009 VA examination and 
this examiner opined that the Veteran had difficulties with 
employment but could still work.  The evidence of record 
documents that the Veteran voluntarily left her last 
employment to move to Houston to help her mother.  

The examiner who conducted the most recent VA examination, in 
summarizing the Veteran's psychiatric status, quoted from the 
language used to denote a 50 percent evaluation under the 
General Rating Formula for Mental Disorders.  This use of the 
exact words from the rating criteria for a 50 percent 
evaluation lends credence to the Board's finding that the 
service-connected major depressive disorder does not warrant 
a rating in excess of 70 percent and as stated above, the 
service-connected disability has in the past been overrated.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified competent evidence of symptomatology 
associated with the Veteran's service-connected mental 
disorder which would enable it to conclude that the criteria 
for a higher rating have been approximated.

The Board finds that the GAF scores assigned during the 
appeal period support a finding that an increased rating is 
not warranted for the service-connected major depressive 
disorder.  The Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130.

In the current case, the majority of the clinical records 
include GAF scores (set out in the record as being "v") in 
the 70's and 80's.  These numbers correspond to, at most, a 
30 percent evaluation under the General Rating Formula for 
Mental Disorders.  The VA examinations resulted in the lowest 
GAF scores assigned which were 60-65 in June 2002 and 55 in 
June 2009.  This level of impairment under the GAF system 
only represents moderate difficulty.  The Board notes the 
examiner who conducted the most recent VA examination wrote 
that a GAF of 55 was assigned based on severe symptoms.  
However, the preponderance of the other medical evidence of 
record documents that this level of impairment is not 
representative of the Veteran's overall functioning.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 70 percent for her major 
depressive disorder during the entire appeal period.  And as 
the preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied. 

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected major depressive disorder is inadequate.  A 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria found in the rating schedule under Diagnostic Code 
9434 shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Higher 
ratings are available if additional symptomatology is 
demonstrated.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


